Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Pursuant to the amendment dated 11/30/2021, claims 2, 4, 6, 8, 12, 14, 16, and 18 have been cancelled.  Claims 3, 5, 7, 9, 15, 17, 19, 22, 24, 28, 29, 31-35, and 42-47 had been cancelled in a previous communication.  Claims 1, 10, 11, 13, 20, 21, 23, 25-27, 30, 36-41, 48, and 49 are pending.  Claims 36-41 and 48 stand withdrawn with traverse.
Claims 1, 10, 11, 13, 20, 21, 23, 25-27, 30, and 49 are under current examination.  

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 13, 21, 23, 25-27, 30, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Tamarkin et al. (US 2008/0069779; publication date: 03/20/2008) in view of Von Degenfeld et al. (US 2011/0172222; publication date: 07/14/2011).

With respect to instant claim 1, Tamarkin discloses a foamable vehicle (title) moisturizers that may be petrolatum and caprylic/capric/stearic triglyceride (0319) and 
With regard to limitations on amount of the substances recited in instant claims 1 and 11, Tamarkin discloses that in some embodiments the amount of surfactant (which embraces capric/caprylic triglycerides, a species of the instant waxy/lipid component) may be present at 0.1-15% by weight (0089).  Additionally, in the broad disclosure, Tamarkin does not recite any particular limitation on amount of foam adjuvant, which embraces cetyl or stearyl alcohol.  The examiner considers it prima facie obvious for one of ordinary skill in the art to arrive at an optimal amount of foam adjuvant, including the cetyl or stearyl alcohol, to achieve the type of foam disclosed by Tamarkin through routine experimentation.  Analogously, petrolatum is disclosed as a moisturizer (0319).  prima facie obvious to test different amounts of petrolatum such that an optimal moisturizing effect is achieved.  Please refer to MPEP 2144.05 sections (I) and (II)(A)).  As noted above, Tamarkin’s polar solvent may be PEG 400 and/or propylene glycol, and with respect to instant claim 11, the composition may contain water. With regard to the quantity of polar solvent required by the instant claims, Tamarkin discloses including 50-98% polar solvent (i.e. the PEG 400 (0082; 0154) and propylene glycol (0080); see MPEP 2144.05(I)).  This amount overlaps with the range in polar solvent selected from PEG 400, glycerine, propylene glycol and mineral oil recited in instant claim 1.  With regard to claim 11, the examiner notes that Tamarkin discloses that the PEG solvent may be any of PEG 200, 300, 400, 600, 1000, 4000, 6000, and 8000 (0154).  Claim 11 recites language limiting the amount of PEG 400, glycerine, propylene glycol, and C12-C15 alkyl benzoates to between 1-10%; however, because the claim employs an open transitional phrase (comprising) and because it is prima facie obvious to combine two substances disclosed for the same purpose (see MPEP 2155.06) the claim reads on embodiments of Tamarkin containing combination(s) of polar solvent, wherein the amount of PEG 400 is present within the range of 1-10%.  The surfactant may be sorbitan monooleate (i.e. sorbitan oleate; e.g. 00247).  With regard to the quantity of surfactant, as noted above, Tamarkin discloses that in some embodiments the amount of surfactant may be present at 0.1-15% by weight (0089; see MPEP 2144.05(I)).  As noted above, the polymeric agent may be xanthan gum (e.g. 0160; 0238) and may be present in amounts ranging from 0% to 5% by weight (0176; see MPEP 2144.05(I)).

With regard to the requirement of claim 11 that the composition contain water and be in the form of an oil in water emulsion, Tamarkin discloses that the composition may contain water (0141) and be an oil in water emulsion (0243; 0245; 0270; 0291; 0344 etc.).  
Tamarkin discloses that the foam may be used to deliver active agents via the rectal route (0002) and to treat rectal diseases including Crohn’s disease (0192); however, Tamarkin does not specify an aminosalicylate drug as one of the active agents that may be present in the composition.  
Von Degenfeld teaches that 5-aminosalicylic acid (5-ASA) is mainstay of ulcerative colitis (a disease often medicated via the rectal route of administration) and also plays a role in treatment of Crohn’s disease (0005).  
It would have been prima facie obvious to use Tamarkin’s foam composition to deliver 5-ASA.  One having ordinary skill in the art would have been motivated to do so in order to take advantage of the benefits disclosed by Tamarkin such as non-irritating nature and facilitating penetration of the active at the target site, as well as forming a stable composition etc. (0008).  The skilled artisan would have had a reasonable 
With regard to instant claims 11 and 13, Tamarkin recites a range for water of up to 25% (0211), which falls just below the range recited in the instant claims; however, the broader disclosure does not place a limitation on quantity of water (see page 2, right col) therefore, the examiner considers Tamarkin’s broader disclosure to embrace emulsions having a greater amount of water than specifically stated in para 0211.  Moreover, the upper limit of 25% falls close to the lower limit of 30% recited in instant claim 13.  MPEP 2144.05(I) states: a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, one having ordinary skill in the art would have the skills to formulate a foaming emulsion having more water than specified by Tamarkin at 0211, particularly in view of the detailed instruction provided in this disclosure.  With regard to instant claim 13, Tamarkin discloses that the composition may include from 0-48% of a secondary polar solvent, which embraces propylene glycol (see MPEP 2144.05(I)).  
With regard to instant claim 21, as noted above, it would be prima facie obvious to use Tamarkin’s foam to deliver 5-ASA.  With regard to the percentage of 5-ASA required by the instant claims, Tamarkin discloses that the foam may comprise between 1 up to 30% of a therapeutic agent (0649).  This range overlaps with the range required by instant the instant claims.  Moreover, the examiner considers it a matter of routine for one having ordinary skill in the art to test a range of concentrations for any active In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (See MPEP 2144.05(II)(A)).  
With regard to instant claims 23 and 25, the propellant may be isobutene and/or propane at 5-25% wt of the composition (0348).  
With regard to instant claims 26 and 27, the composition may contain a penetration enhancer such as dimethyl isosorbide (0334).  
With regard to instant claims 30 and 49, the foam can be formulated to possess a collapse time of several minutes (see 0647 and the table that follows, which shows that foams having a gelling agent take over 3 minutes to collapse).  Tamarkin states “it has been observed … that the foamable compositions according to the present invention are surprisingly stable”.  Tamarkin also states “Sheer-force breakability of the foam is clearly advantageous over thermally induced breakability, since it allows comfortable application and well directed administration to the target area” (0376).  Thus, Tamarkin generally teaches foams that are stable and not quick breaking.  The fact that collapse times of greater than 3 minutes were achieved in examples provides one having ordinary skill in the art a reasonable expectation of success that such stability can be achieved.  It would have been obvious to formulation Tamarkin’s composition to have foam stability (specifically time to foam collapse) falling within the scope of the instant .  

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.

On page 9, Applicant cites the specification as describing the desirable properties possessed by the claimed formulations and on page 10, Applicant describes data contained in the specification regarding an evaluation of adhesion compared to the commercial formulation ASACOL foam.  
Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   


On page 10, Applicant asserts that the combination of Tamarkin and Von Degenfeld does not teach the claimed formulation nor do they recognize or address the need for aminosalicylate rectal foam formulations.
The examiner respectfully disagrees for reasons of record.  As noted previously by the examiner and in the rejection supra, Tamarkin discloses rectal application and discloses treatment of diseases of the rectum and colon.  As explained in the rejection, 

On page 12, Applicant argues that none of Tamarkin’s exemplified formulations use petrolatum and CCTs.  Applicant states that they understand that a reference can be cited for all it discloses, but the lack of express guidance to choose the recited species of components is legally relevant to the obviousness analysis, citing MPEP 2144.08(4).  
MPEP 2144.08(II)(4), cited by Applicant, states “Determine Whether One of Ordinary Skill in the Art Would Have Been Motivated To Select the Claimed Species or Subgenus: In light of the findings made relating to the Graham factors, Office personnel should determine whether it would have been obvious to one of ordinary skill in the relevant art to make the claimed invention as a whole, i.e., to select the claimed species or subgenus from the disclosed prior art genus. To address this key issue, Office personnel should consider all relevant prior art teachings, focusing on the following, where present.”  Guidance for more detailed analysis of whether disclosure of a genus only renders obvious the species falling within that genus ensues in the MPEP subsections.
MPEP §2144.08 addresses whether or not a species is obvious when only a genus is disclosed.  MPEP 2144.08(II) states:
The patentability of a claim to a specific compound, species, or subgenus embraced by a prior art genus should be analyzed no differently than any other claim for purposes of 35 U.S.C. 103. "The section 103 requirement of obviousness is no different in chemical cases than with respect to other 

This section of the MPEP does not address the circumstances of the instant application, where the specific species recited in the claims are each described in the prior art as serving a specific purpose in the art of pharmaceutical foam formulations.  Here, MPEP 2144.07 is more suitably applied: the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See further discussion below.

On pages 11-12, Applicant restates arguments that have been presented previously that Tamarkin does not lead one of skill to select the particularly claimed ingredients in the particularly claimed amounts, but rather provides long lists of potential ingredients with no guidance as to which one to select.  


On page 13, Applicant repeats arguments that have been presented previously that Tamarkin does not provide sufficient guidance for one having ordinary skill in the art to create a foam having the properties recited in instant claims 30 and 49
The examiner maintains the obviousness conclusion for reasons of record.  Specifically, as explained previously, the examiner considers it prima facie obvious to 

prima facie case of obviousness without some objective reason to combine the teachings of the references.”  
The examiner does not find this persuasive because all limitations regarding the foam formulation are disclosed by Tamarkin, who also provides a direction to use their foam for treating conditions of the rectum.  As detailed above, each substance noted in the rejection supra as falling within the scope of the instant claims is disclosed by Tamarkin as providing attributes such as foam stabilization, solvent for active ingredient, film forming, and bioadhesion, and the substances are disclosed to be useful for these purposes in amounts overlapping with the ranges permitted in the instant claims.  The section of the MPEP cited by Applicant applies when many limitations recited in a claim are disclosed separately in different references with no purpose linking them together; however, there is no reasonable analogy to the instant case where the role of each claimed substance was described and all limitations are taught in a single reference, save the specific drug recited in the claims.  A rationale to select this drug would have been clearly apparent to one having ordinary skill:  As explained previously on the record, Tamarkin clearly contemplates using the foam for rectal delivery of active 

Conclusion
Claims 10 and 20 are free of the prior art.
No claims are allowed.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617